 



Exhibit 10.3
Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.
Omissions are designated as [****].
Master Station License Agreement to Receive and Use
Arbitron Radio Audience Estimates
Date of Proposal: May 4, 2006               



THIS AGREEMENT is between Arbitron Inc., a Delaware corporation (“Arbitron”),
and the undersigned radio broadcaster (“Station”), a
Delaware                                         corporation. Arbitron hereby
grants to Station, for the radio station(s) listed below, a limited license or,
in case of certain programs licensed to Arbitron, a sublicense, to receive and
use the Arbitron audience estimates and data (“Arbitron Data” or “Data”)
contained in Arbitron’s reports for surveys designated on Agreement Attachments
for geographic area (“Market”) provided hereunder (“Reports”) and/or the
computer software programs (“Systems”) designated on Agreement Attachments,
collectively such Data and/or Reports and/or Systems to be referred to as
“Services.” Such Services shall be designated on the Agreement Attachments,
which Attachments are hereby incorporated by reference as if fully set forth
herein. It is further agreed by the parties hereto that this license and
Agreement shall be effective and applicable to any Services that are later
licensed by Station pursuant to Section 15(e) of this Agreement and/or pursuant
to any additional Agreement Attachment executed by the parties hereto. Arbitron
may furnish such Services to Station in printed, electronic or other form, at
Arbitron’s option, either directly or through authorized third parties, but
title thereto shall remain with Arbitron at all times.
1. Services Provided; Term: This Agreement will become effective when
countersigned by Arbitron’s Contract Manager.
The Term of this license and Agreement shall begin on *See Sched
A                     and run concurrently with each Agreement Attachment
executed by the parties hereto until the expiration date set forth on such
Agreement Attachment or until *See Sched A                     whichever date
occurs first. The Term for each Service provided is set forth in each such
Agreement Attachment This Agreement will continue without regard to Station’s
ownership of the radio station(s) licensed hereunder absent a valid Assignment
pursuant to Section 11 of this Agreement.
Broadcaster (“Station”): CBS Radio
Inc.                                                        
 
For use only by radio station(s): *See Attached Sched.
A                              
 
Arbitron Radio Geographic Area (“Market”): *See Sched.
A                          
 
Number of surveys currently provided during first Term year:
*                    .
Reports currently
licensed hereunder: X Spring X Fall X Winter X Summer
First Report:
*                                                                                               
All representations in this Section regarding number of surveys and Report
titles are subject to qualifications set forth in Section 6(a) herein.
2. Annual Rate:
A License Charge in the form of a Net Annual Rate for each year of the Term,
which may be subject to adjustments and discounts pursuant to Sections 3, 4, 6,
and 11 of this Agreement, shall be paid by Station with the first of
*                     payments (the “Periodic Charge” or “Charge”) due on Upon
Receipt                                        .
The Gross Annual Rate for the first Term year is $*                    .
For each succeeding Term year, the Gross Annual Rate shall be the Gross Annual
Rate for the previous Term year increased by a factor of [****] percent. Any
applicable discounts or other adjustments will be applied thereafter to the
Gross Annual Rate so derived.
3. Discounts for the Radio Market Report:
(a) Continuous Service Discount: A discount of ten percent (10%) in
calculating the Periodic Charge applicable to the Radio Market Report only shall
be allowed for each month in excess of twelve (12) consecutive months that
Station is continuously licensed to use the Arbitron Radio Market Report for
this Market, provided that such discount shall no longer apply if Station fails
to sign and return this Agreement to Arbitron within forty-five (45) days after
the termination of a prior Arbitron radio listening estimates License Agreement.
(b) Group Discount: If Station owns two or more radio stations located in
different markets and such radio stations are under common ownership as defined
by Arbitron, Station may be entitled to a Group Discount based on the number of
subscribing radio stations owned at the time this Agreement is executed, which
discount may vary and be adjusted during the Term of this Agreement in
accordance with Arbitron’s Group Discount Schedule should the number of
subscribing commonly owned radio stations change.
(c) Long-Term Discount: A discount of

         
 
  [****]% in months 1-12,   [****]% in months 13-24,
 
  [****]% in months 25-36,   [****]% in months 37-48,
 
  [****]% in months 49-60,   [****]% in months 61-72,
 
  [****]% in months 73-84    

shall be allowed in calculating the Net Annual Rate charged during the
applicable months.
4. Periodic Charge; Taxes: The Periodic Charge, due and payable by Station on
the first day of each billing period, shall be: (a) the Gross Annual Rate plus
any adjustments; (b) less any applicable Continuous Service Discount; (c) less,
from the amount thereby derived, any applicable Group Discount; (d) less, from
the amount thereby derived, any applicable Long-Term Discount; (e) with such
amount prorated equally between the number of payments for the Term year.
In addition to and together with the above payments, Station shall pay to
Arbitron any sales, excise, gross-receipts, service, use or other taxes, however
designated, now or hereafter imposed upon or required to be collected by
Arbitron by any authority having jurisdiction over the Market being surveyed or
over any location to which Station directs Arbitron to deliver Data, or by any
other taxing jurisdiction.
5. Late Payment Charge and Right to Suspend Report Delivery or Terminate
License:
(a) A late payment charge of one and one-half percent (1.5%) per month will be
charged on all Periodic Charges, as adjusted, which are not paid within 60 days
after due hereunder, but in no event will the applicable per-month late payment
charge exceed one-twelfth of the maximum annual percentage allowed to be charged
by applicable state usury law. Any failure to impose a late payment charge shall
not prejudice Arbitron’s right to do so should the default continue or should a
subsequent payment not be made when due.
(b) In the event Station is in default in its payment obligations hereunder, and
in addition to Arbitron’s right to impose a late payment charge, Arbitron may,
with respect to this Agreement and/or any other agreement for Station’s use of
services licensed by Arbitron in this Market or an adjacent market, and without
terminating, breaching or committing a default under this Agreement or such
other agreements: (i) accelerate or modify in any way the payment schedule of
Periodic Charges for the duration of this Agreement or such other agreement(s)
to a number of installments to be determined by Arbitron in its discretion;
and/or (ii) suspend delivery to Station of any Data or Report(s), in any form,
which are due until such time as Station is current in its payments of all sums
due; and/or (iii) send Station written notice that Station’s license hereunder
is suspended, in which case



© 2005 Arbitron Inc.
KPER-UNI 8/05 v4   (ARBITRON LOGO) [w23750w2375000.gif]  
   SG LP
Initials here

 



--------------------------------------------------------------------------------



 



Station further expressly agrees that it thereafter shall not use Data and/or
Reports previously received by Station until such time as Station becomes
current in its payments of all sums due for services licensed by Arbitron.
Acceleration or other modification of the payment schedule by Arbitron under
this provision shall not be deemed or considered a penalty but rather represents
a good faith effort to quantify as of the time of the execution of this
Agreement the harm that would be sustained by Arbitron in the event Station
defaults on its payment obligations hereunder.
(c) In the event Station is in default in its payment obligations under this
Agreement or under any other agreement for Station’s use of services licensed by
Arbitron in this Market or an adjacent market, then Arbitron may exercise any or
all of its rights set forth in Section 5(b) of this Section 5 with respect to
any such agreement entered into with Arbitron by Station or any of Station’s
affiliated, subsidiary or related corporations or entities regardless of whether
such other agreements are in default. For purposes of this Section 5(c), a
corporation or entity shall be deemed to be affiliated with or related to
Station if (i) such corporation or entity owns or controls more than a fifty
percent (50%) interest in Station and/or it enters or has entered into any
management agreement, joint operating agreement or other business relationship
with Station; or (ii) Station owns or controls more than a fifty percent (50%)
interest in such corporation or entity and/or it enters or has entered into any
management agreement, joint operating agreement or other business relationship
with such corporation or entity; or (iii) a third party owns or controls more
than a fifty percent (50%) interest in, and/or enters or has entered into, any
management agreement, joint operating agreement or other business relationship
with both Station and such corporation or entity.
(d) Arbitron’s suspension hereunder of delivery of Data and/or Reports and/or
Systems to Station, and of this License, shall not relieve Station of any of its
obligations hereunder. Station further agrees to reimburse Arbitron for all
collection costs and expenses (including reasonable attorneys’ fees) incurred
hereunder. This license may be terminated immediately by Arbitron should Station
or its station(s) default in payment of any sum due or should Station or its
station(s) default in any other condition or obligation of this Agreement and/or
any other agreement for Station’s use of services licensed by Arbitron.
6. Changes in Service; Modification of Rates:
(a) Arbitron reserves the right to change at any time the geographical territory
comprising any Market, its policies and procedures, survey dates, survey length,
survey frequency, sampling procedures, delivery schedules, methodology, method
of Data or Report collection or delivery, provision of printed copies of
Reports, Report content, Report titles, Report format, or any other aspect of
the Data and Reports provided hereunder, and to cancel surveys and the
preparation of Arbitron Data and Reports or any other aspect of the Data
services provided.
Arbitron reserves the right not to publish any Data or Reports whenever, in its
judgment, insufficient data are available to meet its minimum research standards
or any event has jeopardized the reliability of the data. In the event that Data
and/or Reports are not published, Station shall receive a credit reflecting the
pro rata value of the Net Annual Rate for said Data and/or Report(s). Without
limiting the foregoing, Station expressly understands and agrees that Arbitron
may, at any time during the Term of this Agreement, reduce the number of surveys
conducted and/or Reports published for any Market and consequently reduce the
number of Reports provided to Station and that, in the event such reduction
occurs, Station is not relieved of any of its obligations under this Agreement.
(b) In the event that any cause(s) prevents Arbitron from conducting any survey
in accordance with its methodology, schedules or other publications, Arbitron
reserves the right to publish abbreviated Report(s). Station hereby consents to
publication of such abbreviated Report(s) under such circumstances. In the event
that such an abbreviated Report covers a substantially decreased geographic
area, or deletes twenty-five percent (25%) or more of the survey days from the
aggregate number of days scheduled, Station shall be entitled to either a
proportionate credit for the abbreviated Report, or, upon written certification
that all copies of such abbreviated report have been destroyed and that Station
will not use such abbreviated report within 10 days, a full credit for the
abbreviated Report, at Station’s option, provided however, that if Station
elects to return an abbreviated Report for full credit, Station shall no longer
be licensed to use that Report during the remainder of the Term of this
Agreement. Further, Arbitron reserves the right in its sole discretion to
augment available data by means of expanded or extended samples and Station
agrees it shall not be entitled to any credit in such event.
(c) Arbitron may increase the Gross Annual Rate hereunder at any time. If
Arbitron increases the Rate for a reason other than as permitted elsewhere in
this Agreement, it shall give prior written notice to Station. Station may,
within a 30-day period following such notice, cancel the unexpired Term of the
Agreement for only the Data and/or Reports and/or services and Market for which
Arbitron has increased its Rate pursuant to such notice, by written notice
pursuant to Section 15(a), without cancellation charge or other cost, effective
on the date the new Gross Annual Rate would have become effective. In the
absence of such timely cancellation, this Agreement shall continue and the new
Gross Annual Rate shall become payable as stated in Arbitron’s notice and
thereafter.
7. Permitted Uses and Confidentiality: Subject to the restrictions stated herein
and to the permitted uses set forth in Arbitron’s publication entitled Working
with Arbitron’s Copyrighted Estimates available to all Arbitron licensees and
posted on Arbitron’s Web site at www.arbitron.com, Station agrees to limit its
uses of the Arbitron Data and Report(s) to its programming and media selling.
Station understands and agrees that this use is limited exclusively to the radio
station(s) specified in Section 1 of this Agreement and only for the Term of
this Agreement. In this connection, Station agrees that the Arbitron Data and/or
Report(s) will only be disclosed:
(a) directly or through its Station representatives to advertisers, prospective
advertisers and their agencies for the purpose of obtaining and retaining
advertising accounts; and
(b) through advertising or other promotional literature as permitted hereunder.
All such disclosures shall identify Arbitron as the source of the disclosed
Arbitron Data and/or Report(s) and should identify the Market, survey period and
type of audience estimate, daypart and survey area and shall state that the
Arbitron Data and/or Report(s) quoted therein are copyrighted by Arbitron and
are subject to all limitations and qualifications disclosed in the Data and/or
Report(s) (“Sourcing”).* At all times during the Term of this Agreement and
thereafter, Station agrees to keep the Arbitron Data and/or Report(s)
confidential and not to disclose the same except as permitted by this Agreement.
Station agrees to use its best efforts to prevent the unauthorized disclosure of
Arbitron Data and/or Report(s) by Station’s employees and/or its radio
station(s)’s employees and agents, by its radio station(s)’s representatives, by
its advertisers and their advertising agencies, by data processing firms, and by
all other persons who obtain the Arbitron Data and/or Reports from Station or
its radio station(s)’s employees or agents. For Station or its radio station(s)
to divulge any Arbitron Data and/or Report(s) to a nonsubscribing station or to
lend and/or give an original copy or any reproduction of any part of any Data
and/or Report(s) or any Arbitron Data and/or Reports to any person or entity not
authorized by this Agreement constitutes a breach of this Agreement and an
infringement of Arbitron’s copyright.
In the event that a Report listed in Section 1 of this Agreement is delivered
after the expiration of the Term of this Agreement, Station’s license to use
that Report shall continue under the terms and conditions of this Agreement
until the earlier of: (i) the release of the next survey
 

*   Station(s) should refer to current regulations and guidelines of the federal
government for further requirements concerning the manner of quoting audience
estimates.



                  SG LP KPER-UNI 8/05 v4   2   Initials here

 



--------------------------------------------------------------------------------



 



Report in the applicable licensed Market, or (ii) 6 months after such report’s
release.
Station may authorize a third party to process the Data licensed hereunder on
Station’s behalf, provided: (1) that said third party is a then current Arbitron
licensee in good standing who is authorized to process the Data and (2) that all
restrictions concerning the use of the Data provided under this Agreement shall
apply with full force and effect to any data, estimates, reports or other
output, in any form, containing or derived from the Data, produced by said third
party for Station.
8. Confidentiality of Arbitron Respondents: Station agrees that it will not try
either before, during or after a survey, or in connection with any litigation,
to determine or discover the identity or location of any Arbitron survey
participant. Station will under no circumstances directly or indirectly attempt
to contact any such persons. Station agrees to promptly report to Arbitron any
evidence or indication that has come to Station’s attention regarding the
identity or location of any such persons. Station agrees to abide by Minimum
Standard A9 (or any successor provision concerning confidentiality of survey
respondents) of the Media Rating Council and shall abide by any determination of
the Media Rating Council concerning respondent confidentiality. Station further
agrees that Arbitron may enjoin any breach of the above-stated obligations and
shall have the right to damages or other remedies (including costs, expenses and
reasonable attorneys’ fees) available to it at law or hereunder.
9. Methodology: ARBITRON MAKES NO WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS,
CONCERNING THE SERVICES PROVIDED HEREUNDER, INCLDUING BUT NOT LIMITED TO:
(A) DATA GATHERED OR OBTAINED BY ARBITRON FROM ANY SOURCE;
(B) THE PRESENT OR FUTURE METHODOLOGY EMPLOYED BY ARBITRON IN PRODUCING ARBITRON
DATA AND/OR REPORT(S) AND/OR SERVICES; OR
(C) THE ARBITRON DATA AND/OR REPORT(S) AND/OR SERVICES LICENSED HEREUNDER.
ALL ARBITRON DATA AND/OR REPORT(S) REPRESENT ONLY THE OPINION OF ARBITRON.
RELIANCE THEREON AND USE THEREOF BY STATION IS AT STATION’S OWN RISK.
THE SYSTEMS PROVIDED HEREUNDER ARE PROVIDED TO LICENSEE “AS IS – WHERE IS” AND
RELIANCE THEREON AND USE THEREOF BY LICENSEE IS AT LICENSEE’S OWN RISK.
IN NO EVENT SHALL ARBITRON BE LIABLE FOR THE FAILURE OF ANY THIRD PARTY TO
PROVIDE ANY DATA OR SERVICES FOR USE IN CONNECTION WITH THE DATA, REPORTS,
SYSTEMS AND/OR SERVICES LICENSED HEREUNDER.
10. Liabilities and Limitations of Remedies: THE SOLE AND EXCLUSIVE REMEDY, AT
LAW OR IN EQUITY, FOR ARBITRON’S AND/OR ANY THIRD PARTY DATA AND/OR SERVICE
PROVIDER’S BREACH OF ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS, AND THE SOLE AND
EXCLUSIVE REMEDY FOR ARBITRON’S AND/OR ANY THIRD PARTY DATA AND/OR SERVICE
PROVIDER’S LIABILITY OF ANY KIND, INCLUDING WITHOUT LIMITATION LIABILITY FOR
NEGLIGENCE OR DELAY WITH RESPECT TO THE ARBITRON DATA AND/OR REPORTS AND/OR
SYSTEMS AND ALL PERFORMANCE PURSUANT TO THIS AGREEMENT, SHALL BE LIMITED TO A
CREDIT TO STATION OF AN AMOUNT EQUAL TO, AT THE MAXIMUM AMOUNT, THE LICENSE
CHARGE PAID BY STATION WHICH IS ATTRIBUTABLE TO THE MATERIALLY AFFECTED DATA OR
REPORT OR SYSTEM. IN NO EVENT SHALL ARBITRON AND/OR ANY THIRD PARTY DATA AND/OR
SERVICE PROVIDER BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, NOR SHALL THEY BE SUBJECT TO INJUNCTIVE RELIEF WITH
RESPECT TO THE PUBLICATION OF ANY DATA AND/OR REPORT OR TO ANY SYSTEM. STATION
UNDERSTANDS THAT THE DATA AND/OR REPORTS AND/OR SYSTEM EITHER WOULD NOT BE
PREPARED OR WOULD BE AVAILABLE ONLY AT A SUBSTANTIALLY INCREASED LICENSE CHARGE
WERE IT NOT FOR THE LIMITATIONS OF LIABILITIES AND REMEDIES AS SET FORTH IN THIS
SECTION.
Station agrees that it will notify Arbitron in writing of any alleged defect in
any Data and/or Report and/or System within thirty (30) days after Station
learns of said alleged defect. In the event that Station does not timely notify
Arbitron, then Station waives all rights with regard to said alleged defect.
Station further agrees that any action to be brought by it concerning any Data
and/or Report and/or System shall be brought not more than one (1) year after
such Data or Report was originally published by Arbitron.
In the event that either party commences litigation against the other party and
fails to ultimately prevail on the merits of such litigation, the commencing
party shall reimburse and indemnify the other party from any and all costs and
expenses incurred with respect to such litigation, including reasonable
attorneys’ fees, provided, however, that this sentence shall not apply where
Arbitron commences litigation pursuant to Sections 5, 7 or 8 of this Agreement.
This provision shall survive the termination of this Agreement.
11. Assignments and Changes in Station Status: Station may not assign either its
rights or obligations under this Agreement without the prior written consent of
Arbitron. Subject to Arbitron’s consent, a successor-in-interest by merger,
operation of law, assignment, purchase or otherwise of the entire business of
Station shall acquire all rights and be subject to all obligations of Station
hereunder. In the event that Arbitron consents to the assignment of this
Agreement, Arbitron reserves the right to redetermine the rate to be charged to
the assignee in accordance with the terms of this Agreement. Arbitron shall be
entitled to assign any of its rights or obligations under this Agreement,
including the right to receive License Charge payable hereunder.
Station acknowledges and agrees that the License Charge due and the adjustments
and discounts applied hereunder are based on Station’s group ownership status
and/or any joint operating agreement with one or more other radio stations
and/or Station’s ownership of radio stations in this Market or other Markets. In
the event Station conveys any one of its radio stations, Station remains fully
obligated for the License Charge specified for any radio station covered by the
terms of this Agreement. Station may only be released from such obligations upon
valid assignment of this Agreement and subject to the terms thereof.
Station agrees that if at any time it changes or has changed its ownership,
operating or sales policy (including the use of digital sub-channels),
frequency, broadcasting arrangements, group or business relationships of the
station(s) licensed under this Agreement, or if it enters or has entered into
any management or other business relationship with another radio station in any
Market and/or its adjacent Market(s), or if it enters or has entered into any
joint operating agreement with one or more other radio stations, or if it is or
was purchased or controlled by an entity owning or otherwise controlling other
radio stations in any Market and/or its adjacent Market(s), or if it purchases,
or an entity which is in any manner controlled by it purchases, at any time,
another radio station in any Market or its adjacent Market(s), Station and its
radio station(s) will report the change and the effective date thereof to
Arbitron within thirty (30) days of such change. In the event of such
occurrence, Station agrees that such station(s) shall be licensed under this
Agreement and that Arbitron may redetermine the Gross Annual Rate for the Data,
Reports, and/or services pursuant to the then current Arbitron rate card in
order to license such additional station(s), effective the first month following
the date of the occurrence. Notwithstanding Station’s failure to notify
Arbitron, pursuant to the provisions of this Section 11, Arbitron may
redetermine Station’s Gross Annual Rate for all Data, Reports, and/or services,
based on the foregoing, effective the first month following the date of the
occurrence.



                  SG LP KPER-UNI 8/05 v4   3   Initials here

 



--------------------------------------------------------------------------------



 



Station further agrees that if the parent company or other controlling entity of
Station, or any entity in any manner related to Station, purchases or otherwise
acquires a controlling interest in a radio station in Station’s Market that is
not licensed by Arbitron for the same Data, Reports and/or services, then
Arbitron may redetermine Station’s Gross Annual Rate based on such occurrence as
described in this Section 11.
In the event Arbitron increases Station’s Gross Annual Rate as a result of an
occurrence as described in this Section, then Arbitron shall amend this
Agreement to permit use of the Data, Reports and/or services by the additional
radio station(s) prompting the increase.
12. Other Arbitron Services and Reports: If, during the Term of this Agreement,
Station orders any Arbitron services or report(s) not licensed through any other
Arbitron agreement, Station hereby agrees that this Agreement shall be
applicable with respect to all such services and/or reports with the same force
and effect as if printed out at length in a separate agreement executed by
Station.
13. Ratings Distortion Activity:
(a) Station agrees that it shall not engage in any activities which are
determined by Arbitron to be ratings distortion. Such prohibited activities may
include, but are not limited to, activities which could:
(i) cause any survey participant to record erroneous listening information in
his or her Arbitron diary; or
(ii) cause any survey participant to utilize an Arbitron diary for a contest or
promotion conducted by Station or its radio station(s).
(b) Station further agrees that Arbitron may delete all estimates of listening
to Station and/or its radio station(s) from any Data, Reports, computer CD
and/or other Arbitron service or method of delivery where, in its judgment it
has deemed that Station or its radio station(s) has engaged in such activities.
Arbitron shall:
(i) first give Station and its radio station(s) notice setting forth what
activities it deems Station and its radio station(s) have engaged in which
allegedly could cause or have caused ratings distortion;
(ii) present evidence to substantiate the allegations set forth in (i) above;
and
(iii) give Station and its radio station(s) reasonable opportunity (in light of
Arbitron’s publication schedule for any Report) to present its position both in
writing and orally.
In the event that Station or its radio station(s) is notified by Arbitron that
allegations of ratings distortion have been made against Station or its radio
station(s), then Station or its radio station(s) shall submit a written response
to Arbitron’s inquiry concerning the allegations within seven (7) days from the
receipt of Arbitron’s notice, which time may be shortened by Arbitron for
reasons relating to the Report publication schedule. Arbitron shall then advise
Station or its radio station(s) of its decision following its receipt of
Station’s or its radio station(s)’ written response or oral presentation. All
such writings shall be addressed and sent to the respective party by facsimile,
overnight courier service, or certified mail with return receipt requested. In
the event that estimates of listening to Station and/or its radio station(s) are
deleted from a Report(s) (and/or other Arbitron services) following the
procedure set forth above, Station and its radio station(s) agree that the only
remedy for such deletion shall be a credit of the License Charge paid by Station
for such Report(s) or other affected services and that in no event shall
Arbitron be liable for special, incidental, consequential or punitive damages or
be subject to injunctive relief with respect to any such deletion of estimates
of listening to Station and/or its radio station(s). In the event that estimates
of listening to Station and/or its radio stations are deleted from a Report
pursuant to this Section, Arbitron agrees that it will give Station and its
radio station(s) an opportunity to submit to Arbitron a written statement (not
exceeding 200 words) of Station’s and/or its radio station(s)’s views concerning
its alleged activities, with such written statement to be published in the
Report subject to such reasonable editing deemed necessary by Arbitron. In
addition, Station and its radio station(s) agree to abide by the Arbitron
policies and
procedures governing various special station activities, including, but not
limited to, rating bias.
14. Information to be Provided by Station and Its Radio
Station(s): Station and its radio station(s) agree to provide to Arbitron,
within ten (10) days of receipt of Arbitron’s request, such information which
Arbitron deems necessary for the publication of a Report, including, but not
limited to, accurate descriptions of the following information for Station and
its radio station(s): (a) facilities; (b) broadcast station names; (c) broadcast
hours; (d) simulcast hours; (e) radio frequency; (f) operating power;
(g) format; (h) height of antenna above average terrain; and (i) programming
information. Station and its radio station(s) further understand and agree to
notify Arbitron of any changes to the above-referenced information. Station and
its radio station(s) hereby hold Arbitron harmless and agree to indemnify
Arbitron from and against any and all loss, cost or expense (including
reasonable attorneys’ fees) arising out of any omission or error in information
provided, or the failure to provide such information to Arbitron by Station and
its radio station(s) pursuant to this Section.
15. General:
(a) All notices to either party shall be in writing and shall be directed to the
addresses stated hereafter unless written notice of an address change has been
provided.
(b) This Agreement shall be deemed to be an agreement made under, and to be
construed and governed by, the laws of the State of New York, exclusive of its
choice of law rules. The parties expressly agree that any and all disputes
arising out of or concerning this Agreement or the Arbitron Data or Reports
licensed hereunder shall be litigated and adjudicated exclusively in State
and/or Federal Courts located in either the State of New York or the State of
Maryland, at Arbitron’s option, and each party consents to and submits to both
such jurisdictions.
(c) EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUES, DEMANDS,
ACTIONS, CAUSES OF ACTION, CONTROVERSIES, CLAIMS OR DISPUTES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.
(d) Station hereby expressly consents to Arbitron sending to Station information
advertising the various services that Arbitron provides, whether or not such
services are provided under this Agreement, via electronic messaging to include,
but not limited to, e-mail, facsimile and text messages.
(e) This Agreement, together with any Agreement Attachments, constitutes the
entire agreement between the parties concerning the subject matter hereof,
notwithstanding any previous discussions and understandings, and shall not be
deemed to have been modified in whole or in part except by written instruments
signed hereafter by officers of the parties or other persons to whom the parties
have delegated such authority.
(f) Any litigated question regarding the legality, enforceability or validity of
any section or part hereof shall not affect any other section, and if any
section or part hereof is ultimately determined illegal, invalid,
unconstitutional or unenforceable, that section or part hereof shall be severed
from this Agreement and the balance of the Agreement shall thereafter remain in
full force and effect for the remainder of the Term.
(g) In addition to the rights of termination stated elsewhere in this Agreement,
this Agreement, and the license provided hereunder, may be terminated by
Arbitron for any or all of the Data, Reports and/or services in any or all of
the Markets in which they are licensed, for any reason, on thirty (30) days’
written notice to Station. Station agrees that this Agreement shall continue for
the markets and services not named in such notice.



                  SG LP KPER-UNI 8/05 v4   4   Initials here

 



--------------------------------------------------------------------------------



 



(h) The provisions governing payment of taxes, confidentiality of the Data and
Reports, and confidentiality of respondents shall survive the termination of
this Agreement.
End of Agreement
See Next Page for Signatures



                 
 
                AGREED TO:   ACCEPTED BY:
 
                CBS Radio Inc.   /s/ Laura Pioso       BROADCASTER (“STATION”)  
CONTRACT MANAGER
 
                *See Attached Schedule A     FOR USE ONLY BY STATION(S)  
5/18/06
 
              DATE 1515 Broadway     ADDRESS    
 
               
New York
  NY   10036   Arbitron Inc.
CITY
  STATE   ZIP   9705 Patuxent Woods Drive /s/ Walter Z. Berger   Columbia,
Maryland 21046-1572       BY (AUTHORIZED SIGNATURE)  
 
              *See Attached Schedule A Walter Z. Berger     NAME (TYPE OR PRINT
NAME OF PERSON SIGNING ABOVE)    
 
               
EVP & CEO
  5/12/06                  
TITLE
  DATE            

     
/s/ Steven Grosso
  5/12/06
Steven Grosso
   

                  SG LP KPER-UNI 8/05 v4   5   Initials here

 



--------------------------------------------------------------------------------



 



Attachment to Station License Agreement to Receive
and Use Arbitron Radio Audience Estimates
Date Prepared: May 4, 2006                    
This is an Attachment to the Station License Agreement to Receive and Use
Arbitron Radio Audience Estimates (the “Basic License Agreement”) dated May 4,
2006                     between Arbitron Inc., a Delaware corporation
(“Arbitron”) and CBS Radio Inc.                                        
(“Station”), and is for the term and Services specified below. The license
granted for the Services specified herein is expressly subject to the Basic
License Agreement, and any terms and conditions stated below, or on the next
page hereof. Station agrees to license the following Services from Arbitron and
to pay License Charges as set forth herein and In the Basic License Agreement.

              For use only by: *See Attached Schedule A    
 
             
 
           
Ship to Address(es):
      Bill to Address:    
 
       
 
                 
 
                 

Data Services Ordered

                                                                               
                          % of                                                  
  Annual           New, Renew,     License Start/     Rate     Rate     Rate    
Rate     Rate     License     Data Licensed     Replacement     End Dates     Yr
1     Yr 2     Yr 3     Yr 4     Yr 5     Charge    
RMR
    Repl.     *     *     *     *     *     *          
Processor(s) is/are
    Tapscan                                              
Adjacent Market(s) – See market(s) listed below *
    Repl.     *     *     *     *     *     *          
Arbitrends
    Repl.     *     *     *     *     *     *     **    
Corporate Roll-Up
                                                   
County Coverage
                                                   
Custom Survey Area Report (CSAR)
                                                   
Ethnic Data:
                                                   
o Hispanic
                                                   
o Black
                                                   
Indirect Reports
                                                   
Maximi$er Data (RLD)
                                              **    
National Regional Database (NRD)
                                                   
Processor Data Clearance
                                                   
RetailDirect
                                                   
Sample Increase (requires separate addendum)
                                                   
Other:
                                                   

* Adjacent Market(s) Ordered:
 
** The Annual License Charge for this service is equal to the net annual license
charge for the Radio Market Report multiplied by the % of Annual License Charge
set forth in this column.

© 2005Arbitron Inc.
KPER-UNI ATTACH 8/05 v4   (ARBITRON LOGO) [w23750w2375000.gif]  
SG LP
Initials here

 



--------------------------------------------------------------------------------



 



Calculation of License Charges:

Individual Station Gross Annual Rate:   Percent:     

                       
Station:
  *See Sched A     $     *   *
 
                   
Station:
        $          
 
                   
Station:
        $          
 
                   
Station:
        $          
 
                   
Station:
        $          
 
                   
Station:
        $          
 
                   
Station:
        $          
 
                   
Station:
        $          
 
                   
Station:
        $          
 
                   

         
First Term Year Gross Annual Rate (Combined):
  $   *
 
     
LESS DISCOUNTS FOR RMR (Per Section 3):
       
 
       
X Continuous Service (10%):
  $   *
 
     
X Group (at beginning of Term) [****]
       
o 10% o 7.5% o 5% o 2.5%
  $   *
 
     
X Long-Term Discount:
       
[****] % in months 1-12
(see Section 3(c) above)
 
$  
*
 
     
FIRST TERM YEAR NET ANNUAL RATE:
  $   *
 
     



Station further understands and agrees that the Net Annual Rate payable during
any Term year subsequent to the first Term year will vary in accordance with an
applicable Group Discount, any other applicable discount, or any adjustment as
specified in Sections 2, 3, 4, 6 and 11 of the Basic License Agreement.
Software Services Ordered

                                                                               
                          % of                                                  
  Annual           New, Renew,     License Start/     Rate     Rate     Rate    
Rate     Rate     License     Software Licensed     Replacement     End Dates  
  Yr 1     Yr 2     Yr 3     Yr 4     Yr 5     Charge    
Tapscan Systems***:
    Repl.     *See Sch A     *     *     *     *     *          
Includes: X Tapscan
    X Media Master     X Qualitap     ¨ PrintScan     o MStreet     o ScheduleIt
    X RSP          
Custom Coverage
                                                   
PD Advantage
    Repl.     *See Sch A     *     *     *     *     *     *    
MapMaker
    Repl.     *See Sch A     *     *     *     *     *     *    
IRS***
    Repl.     *See Sch A     *     *     *     *     *          
Other:
                                                   
Other:
                                                   

* The Annual License Charge for this service is equal to the net annual license
charge for the Radio Market Report multiplied by the % of Annual License Charge
set forth in this column.
*** Services eligible for dual service discount: percent discount
                     %

         
Data Delivery:
  o CD (Ship by overnight @ $14/each)   TRAINING/CONSULTING:
 
  o Arbitron Data Express o TapMedia   Total Training/Consulting Days:
                @$                      / day or
Software Delivery:
  o CD o Download (if available)   @ $                     / half day =
                    

Billing Options

                                                                               
        Surveys/Releases     Billing Options           Billing Dates       First
Invoice Due     Service Ordered     Included (First/Last)  

 
o Annually X Monthly
o Quarterly
    *See Sched A     *     *     *    
o Annually o Monthly
o Quarterly
                           
o Annually o Monthly
o Quarterly
                           
o Annually o Monthly
o Quarterly
                           
o Annually o Monthly
o Quarterly
                           

      KPER-UNI ATTACH. 09/05 SG LP   2 Initials here

 

 



--------------------------------------------------------------------------------



 



Terms and Conditions



Any use of a computer system that processes Arbitron Data and/or Reports
requires a valid license for such Data and/or Reports.
Incorporation of Basic License Agreement:
(a) All terms and conditions of the Basic License Agreement are hereby
incorporated herein by reference with the same force and effect as if printed at
length herein and are applicable to any Service(s) provided hereunder.
(b) In order to receive a license to and access to any Service, Station must be
licensed pursuant to the Basic License Agreement.
In the event the Basic License Agreement terminates, expires or becomes
suspended for any reason, this Agreement and License(s) shall terminate, expire
or become suspended concurrently therewith.
Mode of Use:
Where use of a computer is necessary to access, receive and use any Services
licensed under this Agreement, Station will obtain, from a vendor of its choice,
computer equipment and an operating system conforming to the minimum
specifications. Station acknowledges that if such conforming equipment and
systems are not obtained, the Services may not operate properly.
Interruptions:
Station agrees that Arbitron is not responsible for computer, Internet and/or
telephonic communications interrupted by any Services system failure, telephonic
disruptions, weather, acts of God, force majeure or acts of third persons not
connected with or controlled by Arbitron; nor

           
AGREED TO
       
 
       
CBS Radio Inc.
         
STATION
       
 
       
1515 Broadway
         
ADDRESS
       

         
New York
  NY   10035
 
       
CITY
  STATE   ZIP

         
/s/ Walter Z. Berger
         
BY (AUTHORIZED SIGNATURE)
       
 
       
Walter Z. Berger
         
NAME (TYPE OR PRINT NAME OF PERSON SIGNING ABOVE)
       

     
EVP & CEO
  5/12/06  
TITLE
  DATE

     
 
   
/s/ Steven Grosso           5/12/06
   
Steven Grosso
   

for any additional expenses incurred by Station for subsequent and/or additional
computer runs necessitated by such disruptions or interruptions.
Restrictions on Station’s Use:
(a) Station agrees that it will not provide, loan, lease, sublicense or sell in
whole or in part the Arbitron Data and/or Reports and/or Systems, or computer
software programs or data included with such Data and/or Reports and/or Systems,
to any other party or entity in any form. This restriction extends to, but is
not limited to, any and all organizations selling or buying time to or from
Station and any and all organizations providing data processing, software or
computer services to Station.
(b) Station agrees that it will not use the Arbitron Data and/or Reports under
the control of computer programs written by its employees, agents or others
except as permitted by the Basic License Agreement. Arbitron makes no commitment
to disclose to others the structure, format, access keys or other technical
particulars of the Arbitron Data and/or Reports and/or Systems.

     
Special Terms or Instructions:
  *See Schedule A Attachment
 
   
 
     

         
Account Manager:
     
 
     
Account #: 
           
 
       
 
       
 
       
 
       



       
ACCEPTED BY
   
 
   
/s/ Laura Pioso
     
CONTRACT MANAGER
   
 
   
5/18/06
     
DATE
   
 
   
 
   
 
   
Arbitron Inc.
   
9705 Patuxent Woods Drive
   
Columbia, Maryland 21046-1572
   



      KPER-UNI ATTACH. 09/05 r3 SG LP   3 Initials here

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT
to
RADIO STATION LICENSE AGREEMENTS
TO RECEIVE AND USE ARBITRON DATA AND ESTIMATES
     This is an Attachment to the Radio Station License Agreement to Receive and
Use Arbitron PPMSM Data and Estimates and Master Station License Agreement to
Receive and Use Arbitron Radio Audience Estimates dated May 4, 2006 between CBS
Radio Inc. (hereinafter referred to as “CBS Radio”) for use by its Radio
Station(s) listed on Schedule “A” (hereinafter referred to as “Station(s)”) and
Arbitron Inc. (hereinafter referred to as “Arbitron”), for a Term commencing
January 1, 2007 ( in the case of the PPM ratings contracts) and April 4, 2007 (
in the case of the diary-based ratings contract) ending December 31, 2013
(hereinafter referred to as the “Arbitron License Agreements”).
The parties agree as follows:
1.      This is an overview of the material financial terms of the above
referenced agreements. In the event of any inconsistency, the terms of the
separate documents titled “Addendum” and Schedule ‘A’ to the Arbitron License
Agreements shall control.
2.      The services licensed under the above agreements are as follows:

                                     
Total Payments for Term     Services     Term Period *     Period**            
         
PPMSM Market Report Service, including the PPM Market Report, PPM Analysis Tool
software, PPM Weekly Arbitrends reports, Tapscan software, Arbitron Integrated
Radio Systems (IRS) software, Corporate Rollup and National Regional Database
services.
    1/1/07 – 12/31/13     $221.2 Million    
 
               
Radio Market Report Service, including the Company’s Radio Market Report,
Maximi$er, Arbitrends, PD Advantage, Mapmaker, Corporate Roll-UP and National
Regional Database services, Sample Surcharge, Retail Direct and Tapscan software
    4/1/07 – 12/31/13     $59.9 Million    
 
                               

* The PPM ratings contract begins at various points in time starting from
1/1/07, depending on the roll-out of the PPM technology. The diary-based ratings
contract begins on 4/1/07. Some diary-based services end on 3/31/14 or 6/30/14.
The Company will provide the PPM services as and when the new audience ratings
technology is deployed in a particular market under the Company’s roll-out plan.
Until such time as the PPM ratings technology is deployed in a particular
market, the Company will provide its ratings services in those markets. As the
PPM ratings technology is deployed, the diary-based ratings contract will lapse
and PPM ratings contract will become applicable in such markets. Additional
terms relating to the services licensed under the above agreements are set forth
in a separate document titled “Addendum” to the above agreements.
** Indicates aggregate amount of all payments to be made by CBS Radio for the
PPM ratings services and the Radio Market Report services during the term of the
respective contract, assuming the contract is not terminated prior to the
expiration of the stated term and based on the stations currently owned by CBS
Radio and the anticipated roll-out of the PPM.

 